Citation Nr: 1139373	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  10-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected disabilities including tinnitus and hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1963 to August 1966 and March 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a May 2011 Video Hearing before the Board at the Muskogee, Oklahoma, RO.  The transcript of the hearing is of record and was reviewed.

The issue of entitlement to service connection for PTSD been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An October 2005 RO decision denied the appellant's claim for entitlement to service connection for depression.  The Veteran was notified of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in October 2005 is new and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  There is competent and credible evidence that the Veteran's service-connected hearing loss and tinnitus exacerbates his depression.



CONCLUSIONS OF LAW

1.  The October 2005 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).   

2.  New and material evidence has been received, and the claim of entitlement to service connection for depression, to include as secondary to service-connected disabilities, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Depression is aggravated by service-connected hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to reopens and grant the claim for service connection for depression, to include a secondary to service-connected disabilities, represents a full grants of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010)) and the implementing regulations.

Analysis

I.  New and Material Evidence

Initially, the Board acknowledges that the Veteran's current claim is for depression to include as secondary to service-connected disabilities.  Therefore the Board finds that the Veteran's claim for entitlement to service connection for depression to include as secondary to service-connected disabilities is based upon the same factual basis as his original claim of entitlement to service connection for depression, to include as secondary to service connected disabilities, which was denied, initially, in an October 2005 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). According to 38 C.F.R. § 3.156(a) (2010), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  VA regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).  

The Veteran's initial claim of entitlement to service connection for depression was denied by RO rating decision dated October 2005.  At the time of the initial final denial in this matter, the relevant evidence under consideration consisted of the Veteran's service treatment records dating from August 1963 to November 1978; a private treatment report dated 1991, VA treatment records dating from August 1994 to August 2002and a statement from the Veteran dated October 2001.  The October 2005 rating decision noted that the Veteran's claim for entitlement to service connection for depression to include as secondary to service-connected disabilities was denied because there was no evidence that the Veteran had been diagnosed with depression and as such there was no evidence that the Veteran had a current disability as required by 38 C.F.R. § 3.303.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The Veteran filed to reopen his claim for service connection for depression to include as secondary to service-connected disabilities in May 2009.  A September 2009 rating decision denied the Veteran's request to reopen his claim because the Veteran failed to provide new and material evidence.  Evidence added to the record since the initial October 2005 denial consists of the evidence previously of record; a private treatment report dated in May 2009, a letter from private psychiatrist dated in May 2009; statements dated in June 2009 and July 2009; and a VA examination dated in September 2009.  Following the September 2009 decision, additional evidence was submitted.  The evidence submitted consisted of a statement from a registered nurse dated in May 2011 and a May 2011 transcript of the Veteran's hearing testimony.  The Board notes that the new evidence since the last prior final denial showed that the Veteran has been diagnosed with PTSD and depression.  Hence, he has submitted evidence of current disability that relates to an unestablished fact necessary to substantiate a claim.  Hence, new and material evidence has been received and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a) (2011).


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service or a service-connected disability.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The Veteran, in his claim for reopen, limited his appeal to service connection for depression as secondary to his service connected disabilities, including tinnitus and hearing loss.  The Board notes that there is no evidence in the service treatment records that the Veteran was treated for any psychiatric disorder during active service.  Indeed the August 1963 entrance examination and June 1966 separation examination for the Veteran's first period of service as well as the February 1975 entrance examination and October 1978 separation examination, list the Veteran as clinically normal with regard to psychiatric issues.  Additionally the Veteran does not contend that he suffered from any psychiatric problems while on active duty.  As such the Board finds that direct service connection for depression is not warranted.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As noted above, aggravation will not be conceded unless the baseline level of severity of the non-service connected disability is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Veteran was afforded a VA psychiatric examination in September 2009.  The examination report showed an Axis I diagnosis of severe major depression.  The examiner noted that the Veteran's depression was longstanding and more likely than not the result of psychosocial factors involving the government, his former employers, his friends, and his family betraying him.  Additionally the Veteran's son was killed eight years prior and this caused continued anger and depression.  The examiner concluded that the Veteran's medical conditions were not the direct cause of the Veteran's depression; however, it was as likely as not that the Veteran's service-connected tinnitus and hearing loss exacerbated the Veteran's longstanding depression.  By way of explanation, the examiner noted that the Veteran's tinnitus keeps the Veteran awake at night, which resulted in increased fatigue, irritability, and helplessness.  The examiner also noted that the Veteran's hearing loss affected the Veteran's conversational understanding and contributed to his frustration and lower self worth.  

Additionally, in a May 2011 letter from a friend who is a registered nurse, it was noted that the Veteran had depression, panic attacks and hearing impairment that made him unable to engage in social events causing social isolation.  The nurse noted that the Veteran's hearing impairment caused him embarrassment in public situations and led to the Veteran feeling very depressed.  

In consideration of the above, the Board finds that secondary service connection for depression is warranted on the basis of aggravation.  The most probative evidence - the September 2009 VA examination report, clearly outlines the psychosocial factors that led to the Veteran's depression, but also concluded that the service-connected hearing loss and tinnitus exacerbated this disability.  The May 2011 letter supports this conclusion.  Hence, service connection for depression, secondary to hearing loss and tinnitus is warranted on the basis of aggravation.  The rating assigned shall reflect this finding.  




ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression, to include as secondary to service-connected disabilities, is reopened, and to this extent the claim is granted.

Service connection for depression secondary to service-connected hearing loss and tinnitus, is granted, on the basis of aggravation.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


